Citation Nr: 0925299	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-28 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1946 to January 
1948 and from June 1949 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In May 2009, the Veteran testified before 
the undersigned Veterans Law Judge at the San Antonio, Texas, 
satellite office.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In February 2003, the Veteran raised an informal claim for a 
total rating based on individual unemployability due to 
service-connected disability (TDIU).  He again raised this 
claim at his Board hearing in May 2009.  This matter is 
referred to the RO for appropriate action.

The underlying issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In a May 1998 Board decision, the Board denied reopening 
a claim for service connection for arteriosclerotic 
peripheral and cardiovascular disease, to include 
hypertension.  This decision is final.

2.  Evidence associated with the claims file since the 
Board's May 1998 denial was not previously before agency 
decision makers, is not cumulative or duplicative of evidence 
previously considered, relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1998 Board decision is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100.

2.  Since the May 1998 Board denial, new and material 
evidence has been received to warrant reopening the Veteran's 
claim for service connection for hypertension.  38 U.S.C.A. 
§§  5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, e.g. 
Kent v, Nicholson, 20 Vet. App. 1 (2006), in addition to the 
duties imposed on the underlying claim of service connection, 
the Board finds that, in view of the Board's favorable 
disposition of the claim presently being decided, the VCAA 
and its implementing regulations do not prevent the Board 
from rendering a decision as to this issue.

II.  Facts

The Veteran's service treatment records reflect that at his 
induction examination conducted in March 1946, he had a blood 
pressure reading of 130/60.  His heart and blood vessels were 
clinically evaluated as normal.  In June 1949, his blood 
pressure was 116/78.  In January 1952, December 1962, 
December 1963, February 1966, and July 1968, the Veteran's 
heart and vascular system were clinically evaluated as 
normal.  His blood pressure was recorded at 120/60, 120/80, 
138/80, 132/84, 160/110 for each respective examination.  The 
Veteran had electrocardiograms (EKG) in May 1957, November 
1967, and July 1968.  The results of the May 1957 EKG were 
within normal limits.  Blood pressure was noted at 138/96.  
The results of the other two EKG's were "probably normal."  
The July 1968 EKG report notes that the left axis reading in 
light of the Veteran's blood pressure could be indicative of 
myocardial disease. 

In August 1968, the Veteran was hospitalized for two days for 
medical observation for hypertension.  No disease was found.  
At that point, the Veteran was released to duty and cleared 
for retirement.  Blood pressure in September 1968 was 
recorded at 136/90.  It was noted that the Veteran should be 
admitted for hypertension studies.  However, there is no 
evidence that these studies ever occurred.  

A service department clinic record dated in April 1969 shows 
a blood pressure reading of 140/90.  The Veteran's heart was 
okay and there were no bruits.  

Service department clinic records also show that the Veteran 
was prescribed Bellergal spacetabs for a one month trial 
basis in April 1969 for headaches.  

The Veteran's blood pressure recorded in May 1969 was 132/88.  
There were no bruits.  The October 1969 blood pressure 
reading was 130/80.  In March 1970, the Veteran's blood 
pressure was 130/80.

In September 1970, the Veteran underwent a VA examination.  
His blood pressure was 120/78 and his heart was not enlarged.  
The rhythm was normal and no murmurs were heard.  A chest X-
ray showed that the heart and great vessels were normal.

Service department clinical records show refills for 
Bellergal tablets in 1974 and a March 1976 record indicating 
that the Veteran had never taken anything but Bellergal 
tablets for headaches.  He was advised to discontinue 
Bellergal space tablets.   

VA outpatient records from March 1970 through June 1977 are 
of record.  The Veteran's blood pressure in August 1973 was 
134/100.  In March 1976, it was 128/88, and in April 1977 it 
was 142/84.  In March 1977, the Veteran was given a consult 
to vascular surgery for probable claudication on the left 
greater than right.  He was referred by vascular surgery in 
June 1977 to an Ear, Nose and Throat (ENT) consult for 
"arteriosclerotic peripheral vascular disease, but 
normal/minimal extra-cranial cerebrovascular disease in 
angios."  He was diagnosed as having sensory neural hearing 
loss.

Records from Wilford Hall Air Force Base dated in April 1977 
show arteriosclerotic peripheral vascular disease with 
aortoiliac stenosis.  The Veteran was also diagnosed with 
bilateral lower extremities claudication.  He noted increased 
pains in his upper legs since 1969.  He was referred by the 
general surgery clinic to the radiology department with a 
probable diagnosis of aortic insufficiency with femoral 
popliteal (bypass) on vascular testing; also bilateral 
carotid bruits with normal angio in 1972.  The findings of 
the aortic arch study were that the origins of the great 
vessel were within normal limits. The bifurcations of the 
carotids appeared normal bilaterally. There was a kink in the 
left subclavian at the origin of the left vertebral, without 
evidence of stenosis. Studies of the abdomen showed that 
there was atherosclerotic irregularity of the abdominal aorta 
from the mid-portion of L3 extending into the iliac vessels 
bilaterally. There was a moderately severe stenosis of the 
right common iliac, of the order of 70-80%. There was 
stenosis of the left common iliac as well. The internal iliac 
were normal bilaterally.  The femoral vessels were normal, as 
were the popliteal bilaterally, as well as the trifurcation 
below the knee.  The opinion was atherosclerosis abdominal 
aorta from L3 extending into common iliac bilaterally, with 
stenosis of iliac bilaterally.

In August 1977, the Veteran was admitted for an 
aortobifemoral profundoplasty and a left and right lumbar 
sympathectomy for his atherosclerotic peripheral vascular 
disease.  The medical history showed that in April 1977 he 
was diagnosed with atherosclerotic peripheral vascular 
disease, aorto-iliac stenosis.  He had approximately a 20 
year history of claudication in his left more so than in his 
right lower extremity.  Initially, the Veteran had minimal 
debilitation secondarily, but in the past 5 years, it had 
progressed.  At that time, he had claudication which 
progressed from hip into his thigh and into his calf.  The 
final diagnosis was atherosclerotic peripheral vascular 
disease.

VA outpatient records show that the Veteran had been admitted 
to a VA hospital in March 1983 for angioplasty.  It was noted 
in the history of present illness that in October 1982, the 
Veteran received a cardiac catheterization that revealed a 
left ventricular ejection fraction of 82%, and a single right 
coronary artery lesion with 90% stenosis just distal to the 
origin.  In November 1982, a thallium exercise tolerance test 
was performed which cardiology felt was nondiagnostic of 
ischemia.  During the angioplasty, the Veteran had a 
myocardial infarct and a thoracic surgery doctor performed an 
emergency coronary artery bypass graft.  During that process, 
a coronary artery bypass graft and a saphenous vein harvest 
were performed.  Later that night, the Veteran was felt to 
have developed cardiac tamponade due to a decrease in 
pressure and decrease in cardiac output with an elevated 
central venous pulse and elevated wedge pressures.  He was 
returned to surgery for possible relief of cardiac tamponade 
versus cardiogenic shock.  An intra-aortic balloon pump was 
placed at that time.  Later, the pump was removed with 
oversewing of the femoral artery and re-catheterization.

In April 1985, a hearing was held at the RO in Houston, 
Texas.  At that time, the Veteran testified that he first 
experienced problems with hypertension or cardiovascular 
peripheral vascular problems of the lower leg in 1950 or 
1951.  He indicated that he was examined by the orthopedic 
surgeon at Fort Lee, Virginia, and was issued special 
orthopedic shoes for his condition.  He stated that the first 
indication of a peripheral vascular problem was noted in 1966 
or 1967.  The first time he received treatment for 
cardiovascular disease after service was in 1972.

In a decision dated in June 1986, the Board denied the 
Veteran's claim of entitlement to service connection for 
hypertension.  

Another hearing was held at the RO in Houston, Texas in 
September 1988.  The Veteran basically reiterated his 
testimony at the April 1985 hearing.

Chest X-rays taken by the VA in November 1988 showed coronary 
bypass marker and median sternotomy sutures are in situ.  No 
cardio-mediastinal abnormalities of consequence.  Pleural and 
diaphragmatic components not unusual except for slightly 
elevated right diaphragm.  No other pathology was noted.

In a decision dated in March 1990, the Board found that new 
and material evidence had not been presented with respect to 
the Veteran's claim for service connection for 
arteriosclerotic cardiovascular disease with hypertension.

The Veteran testified at an October 1991 hearing at the RO in 
Houston, Texas.  At that time, he stated that claudication of 
his legs began bothering him in 1952.  He stated that the 
doctors related his problem to the size and fit of his shoes.  
The Veteran again presented medical evidence dated in 1977 
which showed an historical perspective for his lower 
peripheral vascular disease.

The Veteran underwent a VA cardiovascular examination in 
March 1994.  At that time, the Veteran reported that he had 
been told at a clinic in Germany in 1961 or 1962 that he had 
high blood pressure, but was not given medication.  He also 
stated that he began to have chest pain while walking in 
1983.  A cardiac catheterization was done and later, he 
underwent angioplasty.  Objective findings included a normal 
heart rate and rhythm.  There was normal S1 and S2.  No 
murmurs were heard and there was no S3 or S4.  The femoral, 
pedal, and popliteal pulses were palpable with active 
pulsations.  Blood pressure was 140/80.  X-rays showed that 
the cardiac silhouette and great vessels were within normal 
limits.  The Veteran had an abnormal ECG with normal sinus 
rhythm, and inferior infarct.  The diagnosis was history of 
hypertension and history of coronary artery disease post-
bypass, asymptomatic at the present time.  After review of 
the claims file, the examiner noted a diagnosis of 
arteriosclerotic cardiovascular disease with hypertension.

In August 1996, a hearing was held before a Member of the 
Board in Washington, D.C.  At that time, the Veteran 
indicated that the VA examination in 1994 which was performed 
in response to a Board remand in February 1994 inadequately 
responded to questions posed by the Board and, if properly 
conducted, would include new and material evidence.  The 
Veteran also indicated that he recently underwent treatment 
on his right carotid artery. The Veteran indicated that his 
vascular problems began in the military in 1950 at Fort Lee, 
Virginia. He stated that his legs would ache. He had surgery 
on his legs in 1974.  The Veteran stated that the doctor told 
him it took 20 to 25 years for that condition to be created.  
The Veteran indicated that he had a profile which excused him 
from prolonged marching, standing or drilling because of the 
numbness in his legs.

In November 1996, the RO received additional medical records 
including October 1982 records of the Veteran's elective 
cardiac catheterization.  The Veteran gave a history of chest 
pain approximately four months prior to admission.  Noted 
risk factors included a 90-100 pack year smoking history 
(although he had not smoked since 1977), and a positive 
family history of mild obesity.  On physical examination, his 
blood pressure was 128/80, pulse was 60.  Carotids were 2+ 
with bilateral bruits. The Veteran was treated with 
medications and discharged to home.  Later that month he 
returned.  At that time, it was noted that he had a history 
of peripheral vascular disease since at least 1977 when he 
had bilateral aortofemoral bypass for severe claudication.  A 
left carotid "bruit" was also noted.  The report showed 
that he had no history of hypertension.  Blood pressure was 
115/65 and heart rate was 55 and regular.  The impression was 
probable severe coronary artery disease, status post 
aortofemoral bypass in 1977 and probable aortic sclerosis.  
Right and left heart catheterization were performed which 
showed a single vessel coronary artery disease manifested by 
90% stenosis of the right coronary artery just distal to the 
origin. There was no evidence of valvular heart disease.  The 
disposition was right coronary stenosis.

The VA records received in November 1996 also included X-rays 
of the Veteran's chest taken in April 1996 showing the 
cardiac silhouette and mediastinal contours to be within 
normal limits.  There was a possibility of pleural thickening 
versus small effusion.  Multiple real-time and color flow 
Doppler images of both lower extremities taken in April 1996 
showed no evidence of deep venous thrombosis.  Magnetic 
resonance angiography of the carotid arteries performed in 
May 1996 showed abnormal flow in the right internal carotid 
artery.  Non-invasive Doppler carotid imaging conducted in 
May 1996 showed no significant stenosis of the right carotid 
system, mild plaque in the region of the internal carotid 
artery and common carotid artery.  The left carotid showed 
mild changes, soft plaque of the common carotid artery and 
origin of the internal carotid artery.  No significant 
stenosis was noted in the left carotid system.  In May 1996, 
the Veteran underwent an angio cervicocerebral 
catheterization.  The impression was postoperative mild 
intimal irregularity at the anterior wall of the right 
proximal internal carotid artery, at the site of the 
previously noted marked stenosis, which was alleviated, and 
plaque with 40 percent stenosis at the origin of the right 
external carotid artery.

A VA examination conducted in January 1997 in response to an 
October 1996 Board remand showed the following pertinent 
diagnoses:  arteriosclerotic heart disease, history of 
inferior myocardial infarction in 1983; coronary artery 
disease, single vessel by history, status post one coronary 
artery bypass graft to posterior descending anterior coronary 
artery in 1983; peripheral vascular disease status post 
bilateral aortofemoral Dacryon bypass graft in August, 1977, 
and right carotid endarterectomy in April, 1996.

In August 1997, another VA physician reviewed the claims 
folder specifically to render an opinion as to when any 
vascular disease, to include hypertension and headaches, were 
initially clinically manifested.  The examiner indicated that 
the blood pressure readings of the Veteran while in service 
are not clinically significant, nor were the blood pressure 
readings after retirement.

In May 1998, the Board denied reopening the Veteran's claim 
for service connection for arteriosclerotic peripheral and 
cardiovascular disease, including the condition of 
hypertension.  

In October 2001, VA outpatient records were received showing 
treatment in 2000 and 2001.  These records note that the 
Veteran's hypertension was stable and in good control.

In August 2005, the Veteran filed to reopen his claim for 
service connection for hypertension, asserting that he has 
been treated for this disability for the past 20 to 30 years.  

In a letter dated in January 2006, the Veteran asserted that 
he had been told that he had been taking Bellergal Space Tabs 
for headaches too long and that this medication had a 
tendency to narrow the veins and artery and increase blood 
pressure.

In March 2006, the RO received voluminous VA medical records 
showing treatment from 1983 to 1996, in include treatment for 
the Veteran's heart condition.  

In April 2006, additional VA medical records were received 
showing treatment for various ailments in 2005 and 2006.  
Some of these records include hypertension as one of the 
Veteran's active problems.  A September 2005 record notes 
that the Veteran's hypertension was "controlled" and that 
he stopped taking enalapril.  

On file is information about the medication, Bellergal -S 
Oral, that was downloaded from the internet in June 2006.  
This information indicates that severe high blood pressure is 
a rare side effect of the medication.

Also on file is a September 2006 examination report from QTC 
Medical Services that pertains to an examination that the 
Veteran underwent for hypertension.  Under the history 
section of this report, it is noted that the Veteran suffered 
from hypertension and that this condition existed since 1967.  
There were no objective findings with respect to this 
diagnosis and no finding of hypertensive heart disease.  The 
Veteran's noted blood pressure readings were 124/62, 126/64 
and 126/66.  This report also contains the examiner's opinion 
that it was less likely than not that the hypertension was 
caused by Bellergal.  The examiner explained that the 
medication may have caused elevated blood pressure while he 
was taking it, but the effect would diminish once he was no 
longer using the medication.  The examiner further noted that 
the chest x-ray and EKG findings were related to coronary 
artery disease, and not related to hypertension.  Records 
pertinent to scheduling this examination show that the 
Veteran's claims file was forwarded to the examiner for 
review in conjunction with the examination.  

In the Veteran's notice of disagreement, dated in October 
2006, the Veteran disagreed with VA's finding that no new 
evidence had been provided by pointing out that VA had no 
knowledge "of [him] being treated for high blood [pressure] 
for the past several years at the VA hospital....and prior to 
that, at the Air Force Hospital".  

In May 2008, the RO received additional VA medical records 
showing treatment for various ailments, including blood 
transfusions.  These records also note the Veteran's history 
of hypertension.

During a Board hearing in May 2009, the Veteran and his wife 
testified that around the time the Veteran began taking 
Bellergal for headaches in service, around 1961, he was also 
given medication for high blood pressure.  The Veteran's wife 
stated that she knew the Veteran had hypertension in service 
and remembered "crystal clear" when he came home and told 
her that he had it.  She also said the Veteran's doctor told 
her that Bellergal narrows your arteries.  The Veteran's 
representative requested that another medical opinion be 
obtained addressing the likelihood that the Veteran's 
hypertension was related to service.

III.  Analysis

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 12 
Vet. App. 22 (1998).

In denying to reopen the Veteran's claim for service 
connection for hypertension in September 2006, the RO 
incorrectly referred to the initial rating decision in August 
1984 as the last final decision of record addressing this 
issue.  Notably, the issue of entitlement to service 
connection for hypertension has since been addressed several 
times by VA, including by the Board.  In this regard, as the 
Board explained in its most recent decision in May 1998 
(which is the actual last final decision of record), the 
Veteran's hypertension claim was recharacterized in a 
December 1985 rating decision as "arteriosclerotic 
peripheral vascular disease with aortic stenosis and 
hypertension."  Thereafter, in a decision dated in June 
1986, the Board denied service connection for 
"hypertension."  Subsequently, in March 1990, the Board 
denied service connection for arteriosclerotic cardiovascular 
disease with hypertension.  Following this decision is the 
Board's 1998 decision that denied reopening the Veteran's 
claim for service connection for arteriosclerotic peripheral 
and cardiovascular disease.  Although "hypertension" is not 
included on the title page of this decision, hypertension was 
clearly considered in this decision and is specifically 
included in the Findings of Facts and Conclusions of Law.  
Moreover, the Board concluded in its reasons and bases that 
"no competent evidence has been submitted to suggest that 
the Veteran incurred hypertension in service or within one 
year following retirement from active duty, or that the 
hypertension is related to the Veteran's military service.  
Therefore, the Board concludes that no new and material 
evidence has been submitted and the claim has not been 
reopened."  Based on the foregoing, the Board finds that the 
May 1998 decision is the last final decision of record 
addressing the Veteran's claim for service connection for 
hypertension.  

To reiterate, VA may reopen and review a claim that has been 
previously denied if new and material evidence is received 
since the last final decision.  That is, only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence has been presented) will be 
evaluated in the context of the entire record.  Evans, supra.

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  

As the appellant in this case filed an application to reopen 
a claim of entitlement to service connection for hypertension 
in August 2005, the revised version of 3.156 as is set out 
above is applicable in this appeal.  Furthermore, for 
purposes of the "new and material" evidence analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.   
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including hypertension, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the various statements and hearing testimony 
from the Veteran relating his hypertension to service, the 
evidence on file prior to May 1998 included the Veteran's 
service treatment records showing that he had been 
hospitalized for two days just prior to retirement for 
observation for hypertension, but that no disease had been 
found at that time.  The evidence also included medical 
evidence showing extensive heart problems as well as 
hypertension in the years following service, as well as a 
medical opinion in August 1997 that the Veteran's blood 
pressure readings were not clinically significant in service 
nor were the readings clinically significant after 
retirement.

The evidence on file subsequent to May 1998 includes 
voluminous VA treatment records noting the Veteran's history 
of hypertension, his May 2009 hearing testimony as well as 
testimony from his wife relating his hypertension to service 
and/or prescribed medication (Bellergal) for service-
connected headaches, and a QTC examination report dated in 
September 2006.  In specific regard to the QTC examination 
report, while the purpose of this examination was to obtain 
an opinion regarding the likelihood that the Veteran's 
hypertension was proximately related to his service-connected 
headaches by way of his long-standing prescribed Bellergal, 
the examination report constitutes new and material evidence 
regarding this claim on a direct basis.  In this regard, the 
examiner's statement that the Veteran's hypertension had 
existed since 1967 dates the onset of this disability to 
service.  While it is possible that the examiner made this 
statement based on the Veteran's report of the date of onset, 
it is also possible that it is based on his review of the 
Veteran's claims file.  This is especially so when 
considering that the Veteran's service treatment record show 
that he was admitted for observation of hypertension in 
service.  

In presuming the credibility of evidence for "new and 
material" purposes as the Board is required to do, see 
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992), and by 
resolving all reasonable doubt in this matter in the 
Veteran's favor, the Board finds that new and material 
evidence has been received sufficient to reopen the Veteran's 
claim for service connection for hypertension.  38 C.F.R. 
§ 3.102.

Thus, the Board finds that the evidence is new as it was not 
of record at the time of the May 1998 decision and is also 
material because it relates to facts necessary to 
substantiate the claim.  That is, it suggests a possible link 
between the Veteran's hypertension and service.  This 
evidence is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the Veteran's claim for service connection for 
hypertension is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension is 
reopened; to this extent only, the appeal is granted.


REMAND

Now that the veteran's application to reopen the claim for 
service connection for hypertension has been reopened, the 
Board finds that additional medical development is warranted 
before a fully informed decision can be made in this appeal.  
Such development requires obtaining an addendum opinion from 
the September 2006 QTC examiner clarifying his opinion 
regarding a possible nexus between the Veteran's hypertension 
and service and which includes the examiner's rationale.  In 
the event that this examiner is unavailable, the Veteran 
should be afforded a new examination that addresses the nexus 
question.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §3.159(c)(4) 
(2008).  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the 
QTC examiner who examined the Veteran in 
September 2006 and noted that the 
Veteran's hypertension has existed since 
1967.  Ask the examiner to provide his 
opinion as to whether it is at least as 
likely as not (a 50% degree of 
probability or higher) that the Veteran's 
hypertension is related to service and 
include his rationale for the opinion.  
The examiner should also indicate that he 
has reviewed the claims file.  

2.  If and only if the September 2006 QTC 
examiner is unavailable, the Veteran 
should be scheduled for a new VA 
examination that addresses the question 
outlined above.  It is imperative that 
the claims file be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.  

3.  Thereafter, the RO should review the 
record and determine if the claim for 
service connection for hypertension can 
be granted.  If the benefit remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case which includes the reasons for the 
determination and be afforded an 
opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


